DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to supplemental amendment to non-final filed on November 4, 2021 and the amendment filed on October 18, 2021.
Claims 1, 8, 9, 15, 22, and 23 have been amended and are hereby entered.
Claims 12, 13, 26, and 27 have been canceled.
Claims 1–11, 14–25, and 28 are currently pending and have been examined.
Response to Amendment
The supplemental amendment filed November 4, 2021 and the amendment filed on October 18, 2021 have been entered.  Claims 1–11, 14–25, and 28 remain pending in the application.
Claim Interpretation
Claim 1 refers to “a parametric transfer of payments” in lines 31, 34, 36, and 46; claim 6 refers to “a parametric transfer of payments” in lines 1–2; claim 15 refers to “a parametric transfer of payments” in lines 30, 32, 34, and 43; and claim 20 refers to “a parametric transfer of payments” in lines 1–2.  Examiner has simply interpreted “a parametric transfer of payments” to be Applicants chosen term for the payments being transferred in the claimed invention.  The specification refers to parametric transfers of payment as the payments made in relation to the operations of the claimed invention (p. 16, line 28–33: “A loss associated with the triggered time delay is distinctly covered by the system 1 based on the respective trigger-flag and based on the received and stored payment parameters from the pooled risk-exposed units 41,...,43 by the parametric payment transfer from the system 1 to the corresponding risk-exposed units 41,...,43 by means of an automated activated damage recovering system or payment-transfer modules 7 . . ..”; p. 18, lines 1–4: “The parametric payment transfer from the system 1 to the corresponding risk-exposed units 41,...,43 can for example be done by electronic payment transfer to a transfer-out account associated with a mobile telephone.  However, the parametric payment transfer is not bound to cell or mobile phones.”; p. 20, line 32–p. 21, line 2: “Said assignment of the parametric transfer of payments to the corresponding trigger-flag can for example be automatically activated by means of the system 1 for a dynamically scalable loss covering of the risk-exposed unit 41,...,43 with a definable upper coverage limit, wherein the payments are automatically scaled based on the likelihood of said risk exposure of a specific flight or flight trajectory.”).  “A parametric transfer of payments” has therefore been interpreted simply as the payments made in the claims in relation to these operations 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(1)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(2)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always, linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(3)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim 1, lines 7–8, includes the limitation “circuitry configured to: receive . . .; filter . . .; dynamically trigger . . .; generate . . .; and . . . set”, and thus includes various functional language (“receive”, “filter”, “dynamically trigger”, “generate”, and “set”).  The term circuitry, however, has been found to be a structural term rather than a generic placeholder.  See MPEP 2181(I)(A) (“The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: “circuit,” “detent mechanism,” “digital detector,” “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.” See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.)”).  In an interview with Robert Tarcu (Reg. # 64,622), Applicant also confirmed that Applicant does not wish to invoke 35 U.S.C. 112(f) in the claims.  The limitation “circuitry configured to: receive . . .; not been interpreted under 35 U.S.C. 112(f) as a means plus function limitation.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 112(a), Applicant’s arguments (Remarks, page 11, ¶ 4) filed October 18, 2021, with respect to claims 1–11, 14–25, and 28  have been fully considered and are persuasive.  Claims 1 and 15 have been amended to remove the term “parametrize a delay probability function”.  The rejection of independent claims 1 and 15, and dependent claims 2–11, 14, 16–25, and 28, under 35 U.S.C. 112(a) has therefore been withdrawn in light of Applicant’s amendments. 

Regarding the prior rejection under 35 U.S.C. 101, claims 1–11, 14–25, and 28 are patent eligible under 35 U.S.C. 101.
Claims 1–11, 14–25, and 28 recite providing payment for delays and risks, which is the abstract idea of methods of organizing human activity because they recite the fundamental economic practice of insurance.  
Claims 1–11, 14–25, and 28, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve a combination of steps—receiving various aircraft and environmental data in real-time, generating predicted flight trajectories, dynamically triggering a result based on such data, and making a transfer based on this dynamic triggering—which operate in a non-conventional and non-generic 
For these reasons, claims 1–11, 14–25, and 28 are not rejected under 35 U.S.C. 101.

Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 1 are not taught by the previously cited prior art:
dynamically trigger the flight time parameters via data flow pathway of the aircraft controllers and/or the ground-based flight controllers based on predefined time-delay threshold values separately corresponding to each of the objects.
The prior art reference of record that is most closely related to the claim limitation recited above is Yakui Qi et al., Chinese Patent App. Pub. No. 104182916A (“Qi”), which discusses a delay time parameter for meeting payment conditions.  Qi, however, discusses a delay time parameter, but does not disclose that this parameter is specific to each passenger.  And, no reference could be found for determining separate predetermined time-delay threshold values in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claim 15 includes substantially the same features as claim 1.
For these reasons, independent claims 1 and 15 are deemed to be allowable.  Dependent claims 2–11 and 14 are also allowable due to their dependency on claim 1; and dependent claims 16–25 and 28 are also allowable due to their dependency on claim 15.  Accordingly, the prior rejections of claims 1–11, 14–25, and 28 under 35 U.S.C. 103 have been withdrawn.


Merl et al., WIPO App. Pub. No. 2014/009415A1, discloses scaling payments based on dynamic risk exposure of aircraft fleets.  
Flynn et al., U.S. Patent App. No. 2002/0138194, discloses estimating flight delays based on various historical, weather, and air traffic data.
Ortgiese et al., U.S. Patent App. No. 2010/0049553, discloses a system for providing flight insurance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696        

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696